John G. Roberts, Jr.: We will hear argument next in Case 10-680, Howes v. Fields. Mr. Bursch.
John J. Bursch: Thank you, Mr. Chief Justice, and may it please the Court: This case raises two issues. The first is whether the right against self-incrimination requires that a prisoner always be Mirandized before being interviewed in isolation about conduct that occurred outside the prisoner. The second is an AEDPA question, whether this Court in Mathis clearly established such a per se rule. For three reasons, the answers to both questions is no. First, for nearly 50 years this Court has declined to adopt any new per se rule that always requires a Miranda warning, instead considering all the circumstances. Lower court--
Sonia Sotomayor: Don't you think being in custody itself is a circumstance?
John J. Bursch: --Sure, it's a circumstance that goes into the all-the-circumstances missed.
Sonia Sotomayor: What's all this "all-circumstances mix? " "I thought that our case law was fairly clear that all circumstances is a test for voluntariness. " "I thought the issue has always been under Miranda: Is the person free to go or not? "
John J. Bursch: That's correct, we agree that that--
Sonia Sotomayor: So since when have we imported of the language of voluntariness into the Miranda test? Should we be creating yet another test?
John J. Bursch: --Justice Sotomayor, there are two separate tests. And I go back just to last term in the J.D.B. case.
Sonia Sotomayor: So go to the test of freedom to leave.
John J. Bursch: Yes.
Sonia Sotomayor: You're taken from your cell and locked into a room -- and let's change the facts--
John J. Bursch: Yes.
Sonia Sotomayor: --and locked in a room and said: Talk to me; you have to tell me what happened. Is that person free to go?
John J. Bursch: It would be much more difficult, but the test would be whether a reasonable person in the prisoner's position felt that they were free to go back to their cell in accord with reasonable ordinary prison procedures. And that would be the test that's consistent with J.D.B. and I submit with every Miranda case that this Court has issued in the last--
Sonia Sotomayor: All right. So what makes this case different? He's taken from a -- Except being told that he could leave. If he had been taken from his cell, removed from the prison, his normal setting, taken by armed guards to another building, and with guards at the door, sat down and told: Talk to us about this incident. Why would he think he was free to leave? There is one fact I'm taking out of it, which is that he was told he was free to go.
John J. Bursch: --Right. There are a number of circumstances that kind of culminate in what I consider to be the two most important. Remember the background circumstances: He was in a room that was not locked. It was a conference room, not an interrogation room with a bright light. He was not shackled. He was not threatened. He was not physically harmed in any way. The two big ones are: One, that when he started to become belligerent, the guards told him that: If you don't want to cooperate, then you will have to go back to your cell; you will have to leave. And that is the exact opposite of Miranda custody, where--
Sonia Sotomayor: As I see the record, he claims twice he said: I don't want to talk to you. And when he asked to leave at the end, it took 20 minutes, and they continued the questioning. Doesn't that counter the rest of what you are saying?
John J. Bursch: --There are two factors that go into the mix, and I will discuss each one in turn. When he says, I don't want to talk any more, then he went on and kept talking. You have to consider, well, why does he keep talking? Well, the record shows, I think a fair reading of it anyway, that he was trying to explain to the officers this timeline he keeps talking about. At the end, when it was a 20-minute delay, there is no contention that that was anyhow inconsistent with reasonable prison procedures. And the fact that it could have been 20 minutes, it could have been 30 seconds, it could have been an hour, depending on procedures, demonstrates why a per se rule doesn't make sense. We should look at all the circumstances.
Ruth Bader Ginsburg: Why is per se rule necessarily what is being argued here? For one thing, he had no choice but to go with the police, right?
John J. Bursch: That's correct.
Ruth Bader Ginsburg: So it's different from some cases where the prisoner initiates the conversation.
John J. Bursch: That is a little bit different. But the key facts here are, one, at the beginning, the questioning officers say: You're free to stop this and go back to your cell. Then in the middle, he gets belligerent, and they say: If you don't want to cooperate, you have to leave, you have to go back to your cell, which is, I submit, the opposite of Miranda custody. And then when he finally invokes his right to go back to his cell, it is immediately honored, with of course the 20-minute delay due to prison procedures. And so from beginning to end, a reasonable person in his position could have believed they were free to return. And that is all that Miranda requires. In fact, we have a trial court finding on that, on three of them: One, that he was told he was free to go; second, that he understood he was free to go; and third, that he was free to go, and that's all--
Ruth Bader Ginsburg: And it doesn't make any difference that they took him from his cell, he was under compulsion to leave with them and interrogated during the hours when prisoners are ordinarily sleeping?
John J. Bursch: --Again, I would submit those are all circumstances that should go into this "all the circumstances" consideration. You know, there were also other things that militated in favor of the trial court findings, such as the explicit instruction that he was free to leave; that he would have to go back if he didn't cooperate; that they did honor his request to leave, once made. So these are all the things that the Court should look at. And you can imagine the number of other situations, maybe with facts different than these, where a per se rule would be wholly inappropriate. You know, what if they had invited him to come down and he had the choice at the beginning? What if someone was stationed outside the door and took him immediately as soon as he said: I'm ready to go back. It just demonstrates that this isn't the place for a per se rule; that we should just follow the same Miranda test that has been applied for 50 years, and that's all the circumstances.
Elena Kagan: General, when you say that, I took sometimes your brief and the U.S. Government's brief to be saying something more, which is that it's not all the circumstances; it's all the circumstances minus circumstances that are attendant upon normal prison living. So are you still arguing that, or are you really arguing an all-the-circumstances test?
John J. Bursch: We are not taking quite that strong a position. We are arguing all the circumstances. And the analogy that I would draw is just like in the J.D.B. case last term, that you would consider not only the age of the suspect, but also the school environment. So I'm not saying the prison environment is taken out of the equation, just that it's not dispositive in and of itself, just like this Court held in Shatzer.
Elena Kagan: So a court can still think, when it's doing an all-the-circumstances inquiry, it can still factor in something like, you know, it just -- it was going to take him an hour to get back to his cell? That's still something that the court can consider along with everything else. Is that right?
John J. Bursch: Not only can, but should, absolutely. And, you know, one of the benefits of having a per se -- I'm sorry -- of having an all-the-circumstances rule, rather than a per se rule, is that it encourages truthful, voluntary confession. And this Court has repeatedly recognized that such confessions are an unmitigated social good. That's something that we want. And you can imagine again that there are a variety of non-prison contexts where it would certainly be easier to have a per se rule. You could have done that in J.D.B.-- You know, it's so coercive to take an 8-year-old child to the principal's office with an officer to question him, that per se is always going to be some child version of the Miranda rule. But we don't do that. Or if you had someone in the hospital and they were in such a position that they were physically unable to leave. We don't have a hospital Miranda rule. There shouldn't be one in prison, either. We should just take all the circumstances into account. And I think really the lesson of Shatzer is that we start, Justice Kagan, right where you did, that just simply being in prison, being interrogated -- I'm sorry -- being in jail alone is not enough. But it's going to become one factor that we consider in this larger test.
John G. Roberts, Jr.: Which way do you think that factor cuts?
John J. Bursch: In this particular situation?
John G. Roberts, Jr.: Yes.
John J. Bursch: I think it cuts in our favor, as the trial court found, and the court should defer to that, for all the reasons I just stated: That he was not threatened; not physically harmed, he was in a conference room; door wasn't locked. Of course, the big two: That when he got belligerent they told him: If you don't want to cooperate, you have to leave, the opposite of Miranda custody when you say, if you don't cooperate, you will not be permitted to leave; and also that when he made the request to go, it was honored within the amount of time that they would have expected per prison policy. So--
Anthony M. Kennedy: Except when they say you have to leave, one way to interpret that or to analyze that might be to say: You are in custody no matter.
John J. Bursch: --Justice Kennedy, I don't think that's the case because--
Anthony M. Kennedy: And when you say: You have to leave, that's almost coercive, coercive of him to say, because he doesn't want to have to go back in the cell.
John J. Bursch: --I don't think that's the case because under Shatzer there's nothing Miranda custodial about simply being in his cell. And if he wants to stay away from his cell, as it appears to here because he was trying to explain himself, that's one of those factors that militates against a finding of--
Anthony M. Kennedy: But I think it makes your case weaker, not stronger, that statement.
John J. Bursch: --I think it makes it stronger, because in the typical Miranda case you would say to someone: If you don't cooperate, we are going to keep you here as long as it takes. And here they were saying just the opposite. And the message they sent was sent was consistent with the instructions they gave him at the beginning: If you tell us you want to leave, we will honor that request, and consistent with what actually happened at the end. He said, I want to go back, and they honored that request. And I think one of the other factors that you put in the mix here is that we were dealing with outside officers, not inside prison officers. These outside officers did not have the ability to impact his day-to-day prison life the way someone inside the prison would. Now, one other point I want to make about in and out of prison is this artificial line that the Sixth Circuit drew to cabin its per se rule. They said that if the conduct takes place outside the prison per se you get Miranda; if the conduct that they are questioning talking about was inside the prison walls, we are not going to do that. And the Sixth Circuit was forced to make that policy decision because otherwise prison administration becomes very difficult. But under this Court's precedent and under the Fifth Amendment itself, there is nothing that would suggest that there should be a distinction in the Miranda analysis as to the locus of the conduct that is being questioned about. And it's possible to have a very serious in-prison crime, a murder of another inmate, and a very nominal outside crime, petty theft, and yet the Sixth Circuit would give pure Miranda protection to that petty theft questioning and no protection at all to the person who murdered someone inside the prison walls. And that just demonstrates where the Sixth Circuit rule starts to fall apart.
Sonia Sotomayor: The Chief asked you in his question which way does it cut, meaning you seem to be advocating a rule that says merely because he's in prison is irrelevant, standing alone. I think your adversary is saying you can't take out the fact that this person's liberty is restrained from the equation. So going back to my hypothetical, if you are forced to leave the prison, as this gentleman was, and put in another room, what presumption should you start with? Shouldn't the presumption be that if you are forced to go to another place that you are in custody?
John J. Bursch: Justice Sotomayor, I'm going to start with the premise we are not advocating that the prison conditions fall out of the equation entirely. They are simply part of the mix that you consider, just like you would consider the school environment or the hospital environment or a customs environment. With respect to being taken out to another building, so long as a reasonable person in his position would have felt free to go back, that is ultimately the dispositive inquiry.
Sonia Sotomayor: What -- what would make someone who is forced to go somewhere think that they are free to go back, absent being told? But what -- what would make any reasonable prisoner who can't move without an escort believe that they are always free to go back?
John J. Bursch: Well, there are--
Sonia Sotomayor: Once they are forced to go from point A to point B.
John J. Bursch: --Right. There are three factors here, and I'll quibble just a little bit with the assumption that he was somehow forced to go. It's true they didn't ask him if he wanted to go, but there is also no contention that he resisted going and they made him go anyway. What he said is: "I didn't know where we were going. " "I felt like I was in a safe environment so I didn't object. " Then once he got to the room, here are the three that I think are the most critical facts: That he was told right at the beginning: Just tell us; we'll take you back to your cell when you want to do that. Second, when he got belligerent they said: If you don't want to cooperate, you will go back to your cell. And third, when he asked to go back to his cell that request is honored within the context of the typical prison administration. And it's very possible that in his everyday prison life he could be taken over next door for a medical exam, he could be taken over next door for a visitor if that was county policy. But there is nothing inherent about the walk into the next building that means per se he has to be Mirandized. Again, it's just one factor that should go into the mix, just like this Court has always done in Miranda cases. Unless the Court has any further questions, I will reserve the balance of my time.
John G. Roberts, Jr.: Thank you, counsel.
John J. Bursch: Thank you.
John G. Roberts, Jr.: Ms. Anders.
Ginger D.  Anders: Mr. Chief Justice, and may it please the Court: The Sixth Circuit has imposed a per se role that whenever a prison inmate is isolated for questioning about conduct that occurred outside the prison, that inmate is in custody for Miranda purposes, regardless of the circumstances of the interrogation. But in the prison context, as in any other, the traditional Miranda custody tests should apply and the question should be whether, in light of all of the circumstances, a reasonable person in the suspect's position would have felt free to terminate the interview and leave. That is so for three reasons. The first is that the Court reaffirmed in Maryland v. Shatzer that restraints on a suspect's freedom of movement are a necessary but not sufficient condition for Miranda custody. In other words, a reasonable suspect whose freedom of movement is restrained may nonetheless feel that he is free to terminate the questioning. Second, there are in fact many situations in which a reasonable inmate isolated for questioning would feel free to terminate the interrogation despite being subject to background prison restrictions. And third, the Sixth Circuit's per se rule here requires Miranda warnings to be given in situations in which the concerns about custodial interrogation that drove Miranda are simply not present. That holding impairs the important truth-seeking function of investigations by requiring the suppression of voluntary confessions made in noncustodial situations.
Stephen G. Breyer: Suppose the policeman said: I'm taking you away with me for 20 minutes, period. Takes him away, puts him in a place, asks him questions for 20 minutes. Does he have to Mirandize him?
Ginger D.  Anders: You have to look to the totality of the circumstances in that--
Stephen G. Breyer: Those are the totality.
Ginger D.  Anders: --in that case.
Stephen G. Breyer: I just gave you the totality.
Ginger D.  Anders: In that situation they may not be in custody, because Shatzer established that simply being in prison and subject to normal prison--
Stephen G. Breyer: No, no, no. I'm taking you to a special room and in this special room I'm going to ask you questions for 20 minutes.
Ginger D.  Anders: --You would look to--
Stephen G. Breyer: There is no other circumstance. That's it. Everything else is the same as here, except he added those words. Now what?
Ginger D.  Anders: --I think he may not be in custody, because--
Stephen G. Breyer: Not in custody.
Ginger D.  Anders: --because again you have to--
Stephen G. Breyer: He's only going to be there for 20 minutes.
Ginger D.  Anders: --You look to what the reasonable inmate in that situation would feel--
Stephen G. Breyer: He would have thought he could leave after 20 minutes.
Ginger D.  Anders: --You would look to what the reasonable inmate would feel, and in that situation you would look to his experience with the prison, you would look to the circumstances of the questioning, whether they are accusatorial, whether they are pleasant.
Stephen G. Breyer: Okay.
Ginger D.  Anders: The location of the room.
Stephen G. Breyer: Now, outside. We walk outside and there's a policeman in the street and he says to someone who is a suspect: Come with me; I'm taking you to jail; I'm going to ask you questions for 20 minutes. He takes him to a barred room, he can't get out for 20 minutes. He has to Mirandize him?
Ginger D.  Anders: You may have to in that situation.
Stephen G. Breyer: What's the difference?
Ginger D.  Anders: The difference is that the person who is on the street, their baseline is that they have complete free will, they have freedom of movement. But when you look at the prison situation, the ultimate question is whether the reasonable inmate would feel free to terminate the questioning and one situation you look to in determining are the physical restraints on that person. And when you look at the restraints you have to take into account the fact that the prisoner has a baseline, which is that he has some restrictions on his movement. That's what the Court said in Shatzer. So when you look at the totality of the circumstances, you consider the restraints and the prisoner's baseline, but you also consider everything else that happens during the questioning. So there could be many situations in which the questioning will go in a manner that tells the reasonable inmate that he is free to leave. For instance, the most clear example is when someone is actually told that they can leave. But there could be many other examples as well.
Elena Kagan: Could I ask you a different sort of question, Ms. Anders. Putting aside what the Sixth Circuit did here, if you look back at the initial State Court opinion, do you read the State court -- do you think the State court is fairly read, could the Sixth Circuit have fairly read it, as establishing its own per se rule, which was the per se rule that we rejected in Mathis? In other words, that the State supreme court required some kind of nexus between the prison custody and the interrogation?
Ginger D.  Anders: I think the State court opinions are somewhat unclear. There some statements that could be taken to be inconsistent with Mathis, but immediately after those statements the state Court said: Well, it's not enough alone for custody that someone is incarcerated on a conviction that's unrelated to their questioning; and we look to the fact that the inmate was told that he was free to leave and he actually felt free to leave. So I think the best reading of the State court's opinions is that they did go through the totality of the circumstances and they did conclude that the Respondent reasonably felt that he was free to leave in this interview. But more importantly, I think the Sixth Circuit went much further than that and established a per se rule that says, no matter what the questioners do, no matter what a prisoner is told -- told, no matter how free he feels to leave, that person always has to be Mirandized. And that extends Miranda way beyond its initial concerns. Voluntary confessions, this Court has recognized, are an unmitigated good. So any time someone confesses voluntarily in a noncustodial situation, the Sixth Circuit's rule applied to prisons would say that that person's confession would has to be suppressed, even though it was given in a situation that doesn't implicate Miranda's concerns at all. I think the Sixth Circuit's rule really arose from two assumptions. One was that isolation alone is sufficient to create custody in all circumstances. And that can't be the case, because we know that an inmate can be told that he can leave, he can be given an initial choice before he comes along for questioning, he can be interrogated in isolation purely because he is waiting to be treated in an infirmary. There are any number of situations, I think, where an inmate could be isolated for questioning, but he would still feel free to leave. Going to Justice Sotomayor's question about whether someone in prison necessarily feels coerced, I think that the Court in Shatzer established that background restrictions incident to being incarcerated are not in themselves sufficient to create Miranda custody. So in other words, they don't create such a huge coercive impact that nobody would feel free to terminate questioning. So I think accepting the proposition that someone in prison is always coerced would lead to a per se rule that says, no matter how non-accusatorial, no matter how non-coercive that situation is, that person would always be in custody. So--
Sonia Sotomayor: Well, going back to confusing coercion issues with custody issues, and -- I don't know that you have really answered Justice Breyer's question. Someone's picked off the street and told, you have to go into this room, and questions are asked. Wouldn't we assume that that person is in custody?
Ginger D.  Anders: --I think in either situation, you have to look to the totality of the circumstances. And so we know that restraints alone -- the restraints of prison aren't enough alone. And so when you consider the restraints -- when you consider the -- the fact that a prisoner is told he has to go into a room, you would look not only to that fact, but you'd also look to everything that happens in the questioning. But then when you go back to consider the fact that the prisoner was told that he has to come to the room, you would -- you would look to whether it's a normal prison policy that prisoners always have to be escorted places, and so that would help the Court determine whether--
Sonia Sotomayor: Well, but he didn't choose to go in that room. He was placed in that room. What makes him think that if his jailers were walking him somewhere, that he was free to leave?
Ginger D.  Anders: --Well, I think two points. One is that -- the fact that he is asked to -- the fact that he is told he has to go to this room is not the only circumstance of the interrogation. So certainly what happens in the questioning can lead a reasonable prisoner to believe that he is free to go, even though he has been told he has to go to the questioning. So if he is told he can leave, if it becomes clear from experience, if there's a prison policy saying that inmates can always leave, if he sees that he can summon the guards. All of those circumstances have to be taken into account in addition to the fact that he was told initially that he has to go with the guard. And the second thing--
Ruth Bader Ginsburg: If he were and the police officer said, come along with us, okay, he could say, no. But here he didn't have that choice.
Ginger D.  Anders: --That's right. He didn't have that initial choice. But once he got into the questioning, I think this case is a good example of what can happen where the inmate here was told that he could end the questioning. So the ultimate question for Miranda custody is whether the reasonable person would feel free to terminate the interrogation. And so in considering all the circumstances, one circumstance would be that the inmate was told he has to come to the questioning, but another circumstance would be that he was then told once he got there that he could end the questioning. So there are -- there are other factors like that that--
Ruth Bader Ginsburg: Is the -- is the time relevant that this was done? They took him away at 7:00 in the evening and kept him for 7 hours.
Ginger D.  Anders: --I think that would be a relevant factor here, too, as would the fact that the door was partially open, the questioning was not threatening, there were only two officers--
Ruth Bader Ginsburg: That didn't do him any good, because he couldn't get back to his cell without being escorted there.
Ginger D.  Anders: --That's correct. That -- that is a -- that's a background restraint of incarceration, and in looking at whether that particular restraint made the inmate feel that he couldn't terminate the questioning, you would look both to the fact that, as he himself said, it's common sense that inmates have to be escorted to and from places in the prison. And also--
John G. Roberts, Jr.: Counsel, I wonder why you just agreed that the 7 hours would be a pertinent circumstance. It strikes me that that would be a pertinent circumstance on overall voluntariness, perhaps, but once you are told you can leave whenever you want, I don't see why it matters at all how long he is kept there.
Ginger D.  Anders: --I think that's exactly right, that--
John G. Roberts, Jr.: So it is not a relevant circumstance on the custody question.
Ginger D.  Anders: --It is a circumstance within the totality of the circumstances here, but any kind of effect that it had on making the inmate feel that he couldn't terminate the question was entirely offset by the fact that he was told that he could leave multiple times.
John G. Roberts, Jr.: Thank you, counsel. Now Ms. Jacobs.
Elizabeth L. Jacobs: Mr. Chief Justice, and may it please the Court: I want to address the issue of whether someone is free to leave. Recently, there have been several cases, and Cervantes is one -- and I can't remember whether it was Alvardo -- Alvarado or J.D.B. -- where the courts have said that in a prison setting the statement that you are free to leave has less significance than if you are in the free world. So I would suggest that when you look at this, that that particular issue, or that particular statement, should not be given the same weight in prison as out. And one of the reasons I suggest is because if a prisoner is told he is free to leave and he's in custody and we know he's in custody because he's in prison, he really under these facts does not have the capability of getting up and leaving--
Antonin Scalia: Well, it certainly -- it certainly doesn't mean he can leave the prison, right?
Elizabeth L. Jacobs: --Right.
Antonin Scalia: That's clear, but -- but isn't that the only difference? It certainly at a minimum means that he can leave this interrogation.
Elizabeth L. Jacobs: Prisoners--
Antonin Scalia: But what could it possibly mean if it didn't mean you could leave this room where you are now being questioned?
Elizabeth L. Jacobs: --Let me answer that question by pointing out that in -- I believe it's Georgison and Cervantes where there is a button, and the prisoner has the ability to go and press the button and call his own jailers. In this case, the prisoner had to rely on the sheriff's deputies that were interrogating in order to effectuate his freedom. And in fact, he has testified that he said he wanted to -- I think he said that he didn't want to answer any questions, or he wanted to leave, and we don't hear any more about it -- about that. Why not? Because at that point, no one allowed him to leave because the officers hadn't gotten the answers they wanted.
Samuel A. Alito, Jr.: What is the rule that you want us to adopt?
Elizabeth L. Jacobs: The rule I want you to adopt is the rule in Mathis. And it seems that it has already been adopted, but I think that based on what the--
Samuel A. Alito, Jr.: So everybody in prison is in custody at all times.
Elizabeth L. Jacobs: --Right. But if--
Samuel A. Alito, Jr.: So if you want to question anybody in prison about anything, you have to give them Miranda warnings.
Elizabeth L. Jacobs: --No. And I don't think that's what Mathis said. I think Mathis was very specific, that a police officer coming from the outside to the inside to talk about a crime occurring on the outside must be given a Miranda warning.
Samuel A. Alito, Jr.: What sense does that make? Why is one more in custody depending on the subject that the police want to question the person about?
Elizabeth L. Jacobs: And in certain circumstances, I agree with you, that in fact, this Court should hold that when the correction officers are investigating a crime within the prison, then -- and they remove the prisoner and they isolate him, take him out of the general population, that this Court should then hold Miranda is applicable. But when it's voluntary--
Samuel A. Alito, Jr.: So whenever -- so whenever a prisoner is isolated and questioned about a crime, no matter where it occurs, the Miranda warning has to be given?
Elizabeth L. Jacobs: --Yes.
Samuel A. Alito, Jr.: About a possible crime?
Elizabeth L. Jacobs: Yes. I mean -- there doesn't seem to me to be possible crimes. They always turn out to be crimes.
Elena Kagan: Well, how is that consistent with the totality of circumstances test that we've always insisted upon in Miranda cases?
Elizabeth L. Jacobs: Well, Miranda -- not all the -- there are bright-line rules attached to Miranda, so that Miranda itself is a bright-line rule. So to stay a bright-line rule I don't think is outside the purview of Miranda -- of Miranda law. And it's easier for the officers to apply; it's easier for the courts to apply; and there would be more consistency. But, Justice Alito, I want to make sure that you understand that I think if it's on-the-scene questioning about a crime occurring on prison, that I don't think he has to give Miranda rights; that if it's voluntary, if the officer -- if the defendant comes up to an officer and starts chatting away and starts mentioning a crime, that's voluntary. And that is consistent with Miranda. I don't think you really have to break new ground--
Samuel A. Alito, Jr.: If the prisoner is stabbed in the yard, and there are 50 prisoners in the yard at the time and the prison guards want to question everybody to see what they saw, they all have to be given Miranda warnings?
Elizabeth L. Jacobs: --Well, that's an interesting fact situation, because some of those people are just witnesses and they are not necessarily suspects. And a guard might be able to say: Well, the people that were in this narrow area, they are possible suspects. They're going to get--
Anthony M. Kennedy: No, no. No, no, that's not the way Miranda works. Miranda suppresses a statement that is adverse to the person who was questioned. And the police doesn't know when the adverse statement's going to come. So you are running away from the hypothetical. It just doesn't work.
Elizabeth L. Jacobs: --I -- I'm sorry, but I had thought that what Miranda also said is if it's a witness, and you know -- you believe that it's a witness, and that you are not asking questions that are going to incriminate them, that then you don't have to give Miranda. Once the point it becomes -- thank you.
Anthony M. Kennedy: Well--
Elizabeth L. Jacobs: Once the point it becomes incriminating, then you give them Miranda rights.
Samuel A. Alito, Jr.: If it's a witness in the outside world, the witness is unlikely to be in custody.
Elizabeth L. Jacobs: I understand, but I thought your hypothetical had to do with being stabbed in the yard.
Samuel A. Alito, Jr.: It does.
Elizabeth L. Jacobs: Okay.
Samuel A. Alito, Jr.: So these -- all these people in your view are in custody, and they all are being asked questions that may incriminate them--
Elizabeth L. Jacobs: If they--
Samuel A. Alito, Jr.: --and they don't have to be given Miranda warnings unless they are suspects.
Elizabeth L. Jacobs: --If they are removed from the general population, if they are taken by a corrections officer to a cell where they are going to be interrogated; they are isolated; it is incommunicado; they are being interrogated by officers; they know they are officers -- they have some Miranda choices--
Samuel A. Alito, Jr.: When will that not occur? In my hypothetical, the stabbing in the yard, you mean you think the guards are going to say, "Okay, all you guys stay here, now we're all -- we're going to question each of you individually with everybody else, the other prisoners present? "
Elizabeth L. Jacobs: --I think -- I think at that point they are going to put the people that were in the yard back in their cells. And then they are going to take them out.
Samuel A. Alito, Jr.: And then they will be isolated.
Elizabeth L. Jacobs: Yes.
Samuel A. Alito, Jr.: So they all will get Miranda warnings.
Elizabeth L. Jacobs: So they will get Miranda. You're -- you know. And I understand the Court's concern that you might lose, you might lose evidence; but Miranda is going to protect us from false confessions, which is even a greater cost to society than -- than having to give the Miranda rights.
Elena Kagan: And where do you get this focus on isolation from? I mean, it's never mentioned in Mathis. You said let's go back to Mathis, but that's not a part of Mathis, is it?
Elizabeth L. Jacobs: It's -- well, I've got two answers for that. One, it's -- it's the basis of Miranda, that when you isolate someone, when you talk to them incommunicado, that that -- there are compelling pressures that only Miranda rights will dispel. Such as -- and -- let me just answer one other question. Telling someone they have got the freedom to leave is not a substitute for Miranda. But now let me go back to Mathis. In Mathis the court said he was in a cell. So I draw that -- the inference that he was isolated, that he's in a cell, he's got agents with him, and that that's isolation. He's not in a prison library--
Ruth Bader Ginsburg: I thought that there was no discussion of the "in custody" point in Mathis. It was assumed that they were in custody, and the issue was whether he could be questioned about a crime other than the one for which he was being held.
Elizabeth L. Jacobs: --I read Mathis as to say that he was in custody for the -- for the question of the crime. The police officers came in, they have him in a cell; it's a police-dominated atmosphere; and that they're questioning about a crime that occurred outside the prison. To me, that's Miranda.
John G. Roberts, Jr.: Well, Justice Ginsburg is quite right. That -- that was not the issue in Mathis. The argument in Mathis was: We're questioning him about something else, so we don't have to give him Miranda warnings. And that's the question that the Court decided. I don't think it had any discussion about whether -- there was certainly not the argument of whether he was in custody or not. The argument was this is a different crime, so we don't have to give you Miranda, and the Court rejected that. So how does that clearly establish the law on which the court relied in this case?
Elizabeth L. Jacobs: In Mathis, because he was -- I guess it was the lower court thought that because he was not in custody on the crime of which they were going to ask questions--
John G. Roberts, Jr.: Right.
Elizabeth L. Jacobs: --that therefore you didn't have to give him Miranda.
John G. Roberts, Jr.: Right.
Elizabeth L. Jacobs: But I think what the Supreme Court was implying is that it doesn't matter what -- what you are in -- in prison for; you are in custody at that point that you are in the cell with these officers.
John G. Roberts, Jr.: Do you know, where exactly in Mathis?
Elizabeth L. Jacobs: I'm saying--
John G. Roberts, Jr.: It's only about five pages long. Can you show me where they have that discussion about custody, as opposed to a discussion about what crime is being discussed.
Elizabeth L. Jacobs: --What I'm saying is that it is implied by Mathis.
John G. Roberts, Jr.: Exactly.
Elizabeth L. Jacobs: You can infer it from Mathis.
John G. Roberts, Jr.: Exactly. It's implied. Inferred. How--
Elizabeth L. Jacobs: But that--
John G. Roberts, Jr.: --Is that clearly established law?
Elizabeth L. Jacobs: --Yes. I think it is clearly established law; it does not break any new ground for us to apply it. It does not break any new ground. I think Mathis is a very limited case. The holding applies to police by officers only, not to corrections officers, and I think that it does stand for the principle that if you are in custody, and they are talking to you about--
Elena Kagan: Well, do you agree--
John G. Roberts, Jr.: Do you agree that this is not -- what you want to derive from Mathis is not part of the holding of Mathis?
Elizabeth L. Jacobs: --I think it's a rational -- I think it's a rational extension.
John G. Roberts, Jr.: It's an extension.
Elizabeth L. Jacobs: But that doesn't necessarily mean that it's new law.
Ruth Bader Ginsburg: I thought you were going back to Miranda itself, which says in custody or otherwise deprived of his freedom of action in any significant way.
Elizabeth L. Jacobs: Yes.
Ruth Bader Ginsburg: So -- and I think you've repeated the phrase from -- from Miranda that what the -- what it was aiming at was incommunicado interrogation of an individual in a police-dominated atmosphere. The question is whether the Court has modified what Miranda said in -- in that regard.
Elizabeth L. Jacobs: Which court? This Court, or the Sixth Circuit?
Ruth Bader Ginsburg: This Court, this Court, because this Court now seems to assume that it must be in custody and not -- not otherwise deprived of action, that being in custody is essential.
Elizabeth L. Jacobs: I -- I read that as still being the law, that there are the two clauses; one is you are under arrest, and the other is your freedom of movement is restricted such that a reasonable person would think that you were not -- that you were not free to leave. I'm sorry, Justice Ginsburg; have I answered your question?
Ruth Bader Ginsburg: Yes, I think you did.
John G. Roberts, Jr.: I'm not sure you answered mine from before.
Elizabeth L. Jacobs: I'm sorry.
John G. Roberts, Jr.: How do you think that your argument or the decision of the court below was implicit in or an extension of Mathis? Mathis says you don't -- you're -- you are not free of Miranda just because it's a different crime. How does that answer the issue before the Sixth Circuit in this case?
Elizabeth L. Jacobs: I think that when -- when the Sixth Circuit is analyzing the State court decision, they are looking at the State court decision, and that decision says if there's no nexus between what you are being questioned about and what you are in custody for, then you don't have to get Miranda. So I think the Sixth Circuit found that to be contrary to the language in Mathis.
John G. Roberts, Jr.: Well, I thought what we have been arguing about is not the nexus issue, but instead whether in light of the circumstances or under an absolute rule there is custody.
Elizabeth L. Jacobs: I think we are arguing about two things. I think the Court is going to have to decide two things, and one is whether the Sixth Circuit's decision about whether the State court's decision was contrary to clearly established law, I think that's one decision. And the other decision is whether there is going to be this per se rule about whether if you're -- whether you're in custody or not and under what circumstances there might be a per se 7 rule.
John G. Roberts, Jr.: And what is the clearly established law set forth in our cases that answers that latter question?
Elizabeth L. Jacobs: Whether -- if there is a per se rule? There is not a clearly established law. There could be -- under a rational extension issue, but it's a little more attenuated. But I don't think that I -- that there -- that the Respondent would lose on that issue. He would still win, because the Sixth Circuit's decision is not wrong; the State court's decision is contrary to the clearly-established law of Mathis.
Samuel A. Alito, Jr.: Can I can you this? Suppose you have this situation: the police officers go to a prison. The -- a prisoner is brought to an interview room, and the police officers are there with that prisoner in the interview room. They say to him: We are investigating allegations that you committed child abuse. Now, you are free to leave if you want to, and we will see that you go back to your cell right away. He says, No, no, I want to explain this; I welcome this opportunity to speak to you. Do they have to give him Miranda warnings?
Elizabeth L. Jacobs: I think they do, because I think that telling him that he is free to go is not a substitute for Miranda. It does not protect the Fifth Amendment right, and I think we look to Dickerson, which said that, even though section 3501 said that you had to inform defendants of certain rights, it didn't cover all of the Miranda rights. And they said you had to cover. It doesn't necessarily have to be in the same language, but you have to cover those rights. I think what the Petitioner wants you to adopt is a -- is a rule that says telling someone they're free to go is a substitute for Miranda; and it isn't. It does not protect the Fifth Amendment right.
Ruth Bader Ginsburg: Well, their question -- the question is, is the person entitled to Miranda warnings? And the argument has been that they're not entitled to Miranda warnings unless you are in custody. They say: We want to have a per se rule for "in custody", that is, if you are taken out of your cell and put in another place under police guard and questioned.
Elizabeth L. Jacobs: That's correct. They have taken him from his normal routine. They have exercised control over him. They've moved him to another location where I'm assuming from Justice Alito's hypothetical that he is isolated from the general prison population. And they are starting to tell him they are going to question him about child sexual abuse charges. I don't see how you can't--
Samuel A. Alito, Jr.: But they said: We would like to talk to you about it; but you don't have to talk to us; you are free to go. And he says immediately: No, no, there is a misunderstanding here; I want to explain this; I am glad you came and asked me about this; I don't want to go back to my cell. And you say that's coercive.
Elizabeth L. Jacobs: --I think -- I think you are now describing him as being much nicer than I had assumed he was the first time around. If the officer is not being confrontational, I think maybe that's one thing that has to be considered. I would think that you have to give him Miranda rights. Let me just go over a few issues that I wanted to make sure got mentioned. The Sixth Circuit decision, I got kind of, I think, carried away in my brief. The Sixth Circuit decision very clearly rests on the contrary clause. On page 10 A of the Petitioner's appendix, they state what their decision is going to be, that is, that it's contrary to clearly established Supreme Court law. Then they do four more pages to page 14 A in which they talk about why the State court's decision was contrary. And it's only after they say that -- They give their reasoning. They state their rule that they say: But if there's any doubt, then let's look at Shatzer, which was not clearly established law at the time of this case.
John G. Roberts, Jr.: Can I -- Since we are talking about the Sixth Circuit decision, what it says is, this is on page 10 A, "The central holding of Mathis is that a Miranda warning is required whenever an incarcerated individual is isolated from the general prison population and interrogated, i.e., questioned in a manner likely to lead self-incrimination about conduct occurring outside of the prison. " Is that a correct description of Mathis?
Elizabeth L. Jacobs: Yes.
John G. Roberts, Jr.: I thought Mathis rejected the argument that it depends on whether the crime is the one you are in prison for or something else.
Elizabeth L. Jacobs: I'm sorry. I thought that that was what you said at the end. I apologize. I think that the Sixth Circuit decision makes it very clear that they are talking about crimes occurring outside the prisons; that they have draw on that kind of dichotomy. So--
John G. Roberts, Jr.: Well, the first part, Miranda warning is required whenever an incarcerated individual is isolated from the general prison population, okay? And interrogated, i.e., questioned or whatever. Now does that address all of the issues? Is that -- Where in Mathis is the discussion about whenever an incarcerated individual is isolated from the general prison population?
Elizabeth L. Jacobs: --I thought that it was between 10 A, page 10 A and page 14 A.
John G. Roberts, Jr.: No, no, where in Mathis?
Elizabeth L. Jacobs: This was the question that we talked about before, and what I'm saying is that I believe that they are implying that and were inferring that. And that it might not be a clearly stated principle that it's from outside the prison, but that it certainly foreshadows -- that that rule is foreshadowed so it's not unusual that--
John G. Roberts, Jr.: If the argument were that Miranda was not required because this concerns a different crime than what you are in prison for here. I understand the idea that under AEDPA that Mathis is clearly established law. The issue here, however, as the Sixth Circuit put it is a warning is required whenever an incarcerated individual is isolated from the general prison population. And I jut don't see that anywhere in Mathis.
Elizabeth L. Jacobs: --I again say that this is what one infers from Mathis.
John G. Roberts, Jr.: Okay.
Elizabeth L. Jacobs: That's the general principle.
Anthony M. Kennedy: --And what you infer is the rule that incarceration constitutes custody.
Elizabeth L. Jacobs: No. Custody is when the prisoner is isolated, incommunicado, outside the general prison population, and he is being asked questions by law enforcement officers designed -- that are designed to incriminate him. I think it's the traditional Miranda--
Anthony M. Kennedy: That is Shatzer, and Shatzer was careful to say we've never decided that issue.
Elizabeth L. Jacobs: --I think what Shatzer was saying, and I know it's hard for me to tell you what Shatzer is saying since you decided Shatzer, but I think that Shatzer seems to be aimed at correction officials, that whether correction officials -- I think Shatzer is saying we never decided the whole issue. And I think that Mathis--
Anthony M. Kennedy: Well, it states in broader terms. It says we've never decided whether incarceration constitutes custody for Miranda purposes. And indeed they explicitly declined to address the issue.
Elizabeth L. Jacobs: --But I think--
Anthony M. Kennedy: It talks about Bradley, which was definitely litigation.
Elizabeth L. Jacobs: --I think that Shatzer was referring to the whole umbrella of -- of people that would come into the prison, including people that would be in the prison and want to talk to -- to prisoners. So I think Shatzer was talking about not just police officers, but correction officials. I think Mathis clears up police officers, you come in, you are going to talk about something else, you are going to 21 interrogate -- Miranda. Shatzer finishes this line of cases by saying it applies to -- it will apply to correction officials as long as you take the gentleman out of the general prison population and isolate him.
Elena Kagan: --Ms. Jacobs, wouldn't it be fair to say -- it seems to be me that Shatzer must -- excuse me, Mathis must have found that Mr. Mathis -- the Court in Mathis must have found that Mr. Mathis was in custody. That would be a fair inference for Mathis?
Elizabeth L. Jacobs: Yes.
Elena Kagan: But we have no idea why the Court thought that Mr. Mathis was in custody. That wasn't at issue in the case. The Court doesn't talk about any of the surrounding factual circumstances. There might have been 1,000 things we don't know about that led everybody to assume -- that was -- that led everybody to assume that Mr. Mathis was in custody. Not the particular things that the Sixth Circuit mentioned.
Elizabeth L. Jacobs: I think that Mathis does mention factors that went into the decision about whether he was in custody. They talk about him being in a cell, not in the prison law library, not in the conference room, not in the visitor's room -- being in the cell, with the officers and as being interrogated. I think that they very clearly are saying, that this -- I think it's establishing this principle that Mathis -- that my case -- that Howes v. Fields applies.
John G. Roberts, Jr.: Isn't the best you can say, not that Mathis found but perhaps that Mathis apparently assumed that he was in custody, because there is no discussion of it? There is no discussion of the custody--
Elizabeth L. Jacobs: I agree.
John G. Roberts, Jr.: --Yes, they give a factual recital, he was in his cell and all that.
Elizabeth L. Jacobs: I just don't think -- I don't doubt that they thought that Mathis was in custody, which is why they were talking about Miranda to begin with. He's in a cell.
Elena Kagan: But we don't know why they thought Mathis was in custody. It just wasn't an issue in the case. Everybody had assumed it.
Elizabeth L. Jacobs: And it's not dicta; as far as I can tell it becomes part of clearly established law. It was a court--
John G. Roberts, Jr.: What is dicta? Dicta is something that is said that is not necessarily to the holding.
Elizabeth L. Jacobs: --Right.
John G. Roberts, Jr.: You don't have anything that is said about it here.
Elizabeth L. Jacobs: But I -- my argument, Justice Roberts, is that saying that he is in a cell and that he is being questioned, by officers, that that is -- and he's being questioned about a crime, that that is custody; and from that there is a principle. I would just like to close by saying again that I would ask you to reject the -- the Petitioner's proposition that saying someone is free to leave is a substitute for Miranda warning; that my client was very clearly in custody, that in fact -- and I think this is an interesting part of this case -- in a sense custody had been transferred. That he really was no longer in custody of the jail, but that he had been -- once he went through the J door, was turned over to the sheriff's deputies, and the other guards left, that custody of him had been transferred. So I think he is clearly in custody, and I think that's one of the things that this Court must look for or include in a per se rule, whether -- who is holding this man in custody? Further, the fact that he was told that he could leave is not significant on the facts of this case. The fact that the officers -- and I think Justice Kennedy made this point -- that the officers were yelling at him; they are the ones that have control over him. He does not have the control. The fact that he was missing his medication shows that he did not think that he had the power to change his situation.
Ruth Bader Ginsburg: There is no indication that he told them -- that he told the--
Elizabeth L. Jacobs: No, I agree there isn't.
Ruth Bader Ginsburg: --officers that he needed medication.
Elizabeth L. Jacobs: No, I agree that there isn't. But I think that this is one of the things that -- that was playing on his mind, and although I understand that this is an objective test and not a subjective test, I think that that lends credibility to his testimony at the hearing. Harrington versus--
Sonia Sotomayor: The first Ohio court -- I'm sorry, the court below -- had its own -- seemingly had its own absolute rule, yet -- that if you are told you're free to go, that that breaks the chain of custody, whatever that might mean. Assuming -- and the Sixth Circuit said if you are removed from the prison and questioned, you -- you absolutely must be given warnings. Is there a middle ground, and what would that middle ground be? And what -- how would that middle ground affect the outcome of this case?
Elizabeth L. Jacobs: --I don't believe that telling a prisoner that he's free -- that he's free to leave -- is a substitute for Miranda. I think you have to get back to what Miranda was trying to protect. It was trying to protect systematic rights, and telling him he is free to leave does not do that. So the facts are not enough, and that should be part of the equation. Now, they--
John G. Roberts, Jr.: Counsel, you mentioned several times, when we were talking about Mathis, that, you know, they mentioned he was in -- in a cell, right? I've just been skimming it quickly. I don't see where that's mentioned. Do you know offhand?
Elizabeth L. Jacobs: --No, I don't, but I really -- really did brief the case. And I'm sure that it said that as well--
John G. Roberts, Jr.: I did, too. And -- and I -- well, I'll look at it again. I'm sure it's -- I'm sure it's there--
Elizabeth L. Jacobs: --Great.
John G. Roberts, Jr.: --All I see is noting that he was in prison serving a State sentence, but--
Elizabeth L. Jacobs: But it definitely -- it should be talking about the officers, the agents in the cell with him.
John G. Roberts, Jr.: --Okay.
Elizabeth L. Jacobs: Just as a -- as a final comment, I just want to say that Harrington v. Richter requires a finding before a writ can issue of an extreme malfunction in the justice system, that certainly where a State court has decided a constitutional issue -- under Supreme Court law and ignores Supreme Court law, that we really do have an extreme malfunction of the Supreme Court decision. This Court should affirm the decision of the Sixth Circuit and send Mr. Fields back to Lenawee County for a new trial. If there are no further questions, I cede the remainder of my time for the Court.
John G. Roberts, Jr.: Thank you. Mr. Bursch, you have six minutes remaining.
John J. Bursch: I think the hypotheticals today demonstrate how quickly the logic of the Sixth Circuit's new per se rule falls apart when you test it with other facts. Even in the Sixth Circuit's view, you would already would make exceptions to that new per se rule if it was in-prison conduct or if it was prison guards as opposed to outside guards. In response to questions today, Mr. Fields' counsel admits that there must be an exception if you have a button that you can press to get out, like in Mr. Ellison's situation, the First Circuit case that Justice Souter wrote. She admitted that if you are in a circle of proximity, or not in a circle of proximity, that that would make a difference. No per se rule. And that if the situation isn't confrontational, that you need to have an exception for that, or if the prisoner initiates questioning. And you can imagine many other hypotheticals that would similarly create exceptions to what is supposedly a per se rule. And -- and ultimately what this comes down to is Justice Alito's question: If he is under no pressure at all, the prisoner welcomes the questioning, and I would submit that a fair reading of the record here shows exactly that, that even then it would be required. And that is a particularly strange rule. But what we are talking about is not a constitutionally mandated protection but a prophylaxis, something that is supposed to protect a constitutional right, and where the protection isn't necessary, nor there should be a per se rule. Counsel concedes that there isn't anything in Mathis that clearly establishes the rule that the Sixth Circuit applied. Maybe it's an extension, maybe it's implied -- I think it's difficult to find either one of those -- but at a bare minimum, this requires reversal under the AEDPA standard. I do want to emphasize that the Sixth Circuit's per se test does have societal cause; it impedes prison administration and eliminates potential for voluntary truthful confessions that we all want. Finally, the test that we advocate for is not our own per se test, that simply saying you're free to leave is not the be-all, end-all. Because it's possible that officers could say you are free to leave while doing something else nonverbally that indicates you are not free to leave. That's why a totality of circumstances test makes the most sense. We urge you to go past the AEDPA question and actually rule on the merits, because we think that would be good guidance for the lower courts and for law enforcement officials, and the test that we would propose is that a Miranda warning is not required when a reasonable person in the prisoner's position would have felt free to go back to his cell in accordance with ordinary reasonable prison procedures. That is exactly what happened here. We respectfully request that you reverse. Unless there are further questions, I will cede my time.
John G. Roberts, Jr.: Thank you, counsel. The case is submitted.